Brock, J.
The defendant brings forward numerous assignments of error based upon 85 exceptions. He excepts -to the refusal of the trial court to grant a continuance, he takes numerous exceptions to the admission of evidence, he excepts to the refusal of the trial court *258to grant him a nonsuit, and he takes numerous exceptions to the charge of the court to the jury.
Defense counsel have carefully prepared the record on appeal and the brief, and have carefully preserved all of their exceptions. We have considered all of the assignments of error and find that they present no unusual or novel questions. We have carefully read the record and hold that the defendant has had a fair trial, free of prejudicial error. A seriatim discussion of the assignments of error would serve no useful purpose.
No error.
Campbell and Parker, JJ., concur.